DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 31, 2019 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Drawings
	The drawings filed on January 31, 2019 are accepted. 

Specification
	The specification filed January 31, 2019 is accepted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Toth et al. US 2020/0184050 A1 [hereinafter Toth].

As per claim 1, Toth teaches a computing device, comprising: 
a processing resource [fig 1b]; and 
a memory resource storing non-transitory machine-readable instructions to cause the processing resource to: 
receive an access request for a control platform of a plurality of control platforms [paragraphs 0035, 0036 and 0101]; 
access the control platform based on the received access request [paragraph 01001]; and 
transmit access description information (i.e., captured activity data) based on an action performed with the control platform [paragraph 0101].

	As per claim 11, Toth teaches a non-transitory computer readable medium storing instructions executable by a processing resource to cause the processing resource to: 
receive an access request for a control platform of a plurality of control platforms [paragraphs 0035, 0036 and 0101]; 
compare a user identity included in the access request with user access credentials [paragraph 0101]; 
access the control platform based on: 
the user identity matching the user access credentials [paragraph 0101]; and
 the received access request [paragraph 0101]; and 
transmit access description information (i.e., captured activity data) based on an action performed with the control platform [paragraph 0101].


As per claim 3, Toth teaches the device wherein: the plugin is a plug-in among a plurality of plugins; and each plugin of the plurality of plugins corresponds to a control platform of the plurality of control platforms [paragraphs 0037 and 0049]. 
As per claim 4, Toth teaches the device, including instructions to cause the processing resource to access the control platform via a webhook [paragraphs 0037 and 0049]. 
As per claim 5, Toth teaches the device wherein: the webhook is a webhook among a plurality of webhooks; and each webhook of the plurality of webhooks corresponds to a control platform of the plurality of control platforms [paragraphs 0037 and 0049]. 
As per claim 6, Toth teaches the device, wherein the access request includes the control platform among the plurality of control platforms to which the action is to be performed [paragraphs 0035 and 0036]. 
As per claim 7, Toth teaches the device, including instructions to cause the processing resource to compare a user identity included in the access request with user access credentials [paragraph 0101]. 
As per claim 8, Toth teaches the device, including instructions to cause the processing resource to access the control platform in response to the user identity matching the user access credentials [paragraph 0101]. 

As per claim 10, Toth teaches the device, including instructions to cause the processing resource to access the stored access description information in the database in response to the computing device receiving a further access request that is a same request as the access request [paragraph 0101]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-20  are rejected under 35 U.S.C. 103 as being unpatentable over Toth et al. US 2020/0184050 A1 [hereinafter Toth] in view of Kryzhonvsky et al. US 2020/0201625 A1 [hereinafter Kryzhanovsky].

As per claim 16, Toth teaches a method, comprising: 
receiving, by a computing device from a user computing device, an access request for a control platform of a plurality of control platforms [paragraphs 0035, 0036 and 0101]; 
comparing, by the computing device, a user identity included in the access request with user access credentials [paragraph 0101]; 

the user identity matching the user access credentials [paragraph 0101]; and 
the received access request [paragraph 0101]; and 
transmitting, by the computing device, access description information based on an action performed with the control platform [paragraph 0101]. Toth is silent on the control platform being a source or version control platform. 
In the same field of endeavor, Sryzhonvsky teaches a system comprising a plurality of control platforms wherein the control platform is at least one of a source control platform and a version control platform [paragraph 0062-0064]. It would have been obvious to one having ordinary skill in the art before the filing date of the application to employ the teachings of Sryzhonvsky within the system of Toth in order to efficiently control and manage different version of a source code.  

As per claims 12-15, Toth teaches a control platform as indicated above. In the same field of endeavor, Sryzhonvsky teaches a system comprising a plurality of control platforms wherein the control platform is at least one of a source control platform, a version control platform, a public and private version control platform [paragraph 0062-0064]. It would have been obvious to one having ordinary skill in the art before the filing date of the application to employ the teachings of Sryzhonvsky within the system of Toth in order to efficiently control and manage different version of a source code.  


As per claim 18, Toth further teaches the method wherein the method includes receiving, by the computing device, the access request via a command received by a user interface of a user computing device [paragraphs 0035, 0037 and 0101]. 
As per claim 19, Toth further teaches the method wherein accessing the control platform via the plugin includes performing, by the computing device, a create, read, update, or delete (CRUD) operation [paragraphs 0037, 0049 and 0101]. 
As per claim 20, Toth further teaches the method wherein performing a CRUD operation includes at least one of: showing activities of the control platform; creating a change request; getting a status of the change request; deleting a change request; and updating a change request [paragraphs 0037, 0049 and 0101]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEEMNET W DADA whose telephone number is (571)272-3847.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BEEMNET W. DADA
Primary Examiner
Art Unit 2435



/BEEMNET W DADA/               Primary Examiner, Art Unit 2435